Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Financial Editors: Westport Reports Fourth Quarter & Year End Financial Results ~ Fourth Quarter Revenue Up 35.7%; Annual Revenue up 7.3% ~ VANCOUVER, June 1 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported financial results for the fourth quarter and fiscal year ended March 31, 2010 (FY2010) and provided an update on operations. All figures are in Canadian dollars based on Canadian GAAP unless otherwise stated. "We've accomplished our goals in revenue for the quarter and beat last year's revenue performance despite tough market conditions," said David Demers, CEO of Westport Innovations. "We continue to invest in new market opportunities that we believe will help strengthen Westport's position as a technology leader in the development of light, medium and heavy-duty engines running on gaseous fuels. Our partnership with Volvo is progressing and our joint venture with Weichai has received government approval. Both tracks have established a clear path for product development and an opportunity to significantly impact our future revenue stream. Our recent announcement with Delphi to supply Westport injectors provides a critical piece of our development and commercialization path as it solidifies our ability to ramp production for existing and potential partners." "Outside of our development path and improvements in supply chain capabilities, it is clear that events outside our company are helping shape the future for natural gas vehicles (NGVs). The recent introduction of the American Power Act (APA) featuring key incentives for NGVs and related businesses may have a great impact in accelerating the adoption of natural gas for transportation. Adding to the APA's potential impact on market transformation, the natural gas industry's constant identification of new gas shales have provided our existing and potential customers with an excellent opportunity to save a great deal of money on their greatest input cost, fuel, for the foreseeable future." Fourth Quarter Fiscal 2010 Financial and Business Highlights - Reported consolidated quarterly revenues at $35.7 million compared to $26.3 million for the fourth quarter of fiscal 2009, a 35.7% increase - Reported a net loss of $12.2 million ($0.32 loss per share) for the fourth quarter ended March 31, 2010 compared to a net loss of $12.7 million ($0.43 loss per share) for fourth quarter ended March 31, 2009 - Westport appointed new Chief Financial Officer, Bill Larkin - Cummins Westport Inc. and Cummins India Ltd. announced an order for 460 natural gas engines - Westport announced the first global carbon finance program for transportation registered to the Voluntary Carbon Standard - Clark selected Westport's Juniper Engines for forklifts in addition to Juniper's achievement in EPA certification Full Year Fiscal 2010 Financial and Business Highlights - Delivered 3,921 units in fiscal 2010 as compared to 4,038 units in fiscal 2009 - Reported consolidated annual revenues of $130.7 million compared to $121.8 million for fiscal 2009, an increase of 7.3% - Reported net loss of $37.6 million ($1.10 per share) in fiscal 2010 compared to $24.4 million ($0.81 per share) in fiscal 2009 - Daimler Trucks North America, Kenworth and Peterbilt all expanded their product lines to include the Cummins Westport ISL G engine in heavy-duty vehicles - Westport announced cooperation with Volvo; Westport will develop & supply natural gas fuel systems for heavy-duty engines Fourth Quarter & Fiscal Year 2010 Financial Results in Detail Westport's consolidated revenues for the three months ended March 31, 2010 was $35.7 million, an increase of $9.4 million, or 35.7%, from $26.3 million in the same period in fiscal year 2009. On a U.S. dollar basis, consolidated revenue was US$121.7 million for the year ended March 31, 2010 compared to US$109.2 for the year ended March 31, 2009. CWI product revenue for the fourth quarter was up $4.6 million as unit sales increased from 671 units to 998 units primarily as the result of increased volume of ISL G sales.
